UNI TED STATES DI STRI CT COURT
SOUTHERN DI STRI CT OF NEW YORK                                                  3/31/2020

 GARY THOMAS,
                                Movant,                          19-CV-9756 (AJN)

                    -against-                                   13-CR-0360-2 (AJN)

 UNITED STATES OF AMERICA,                                             ORDER
                                Respondent.

ALISON J. NATHAN, United States District Judge:

       Mr. Thomas moved for an order directing his previous counsel to produce materials

related to his case. Because, both of Mr. Thomas’ previous lawyers, Dale Smith and Kye Walker,

have represented to the Court that they have produced the entirety of their case files to Mr.

Thomas, this motion is denied as moot.

       Furthermore, the Court denies Mr. Thomas’ motion for discovery. Discovery on a 2255

habeas petition is only allowed when the movant has shown “good cause.” See Rule 6(a), Rules

Governing Section 2255 Proceedings. Much of what Mr. Thomas seeks is either publicly

available or produced in discovery to Mr. Thomas’ former counsel who have now in turn

produced it to Mr. Thomas. The remainder of Mr. Thomas’ discovery requests are either not

germane to his claims or unsupported. Mr. Thomas seeks privileged materials from his co-

defendants, Mr. Parrilla and Mr. Tang Yuk, particularly with regard to severance. However, Mr.

Thomas does not directly challenge the denial of severance in his petition and this privileged

material from Mr. Parrilla and Mr. Tang Yuk would not bear on any of his other claims, such as

his Strickland claim. Mr. Thomas also seeks affirmations from the Government with respect to

its surveillance activities pursuant to 18 U.S.C. § 3504. However, the Government represents

that it has already complied with all of its discovery obligations, including those under Brady,
                                                2
with respect to surveillance. Therefore, Mr. Thomas’ § 3504 demand is denied. See United

States v. Aref, 285 F. App’x 784, 793 (2d Cir. 2008). Mr. Thomas has not shown the requisite

good cause to receive discovery on his 2255 habeas petition. His motion is denied.

       Respondent is hereby ordered to mail a copy of this Order to Movant. If it is

impracticable for Respondent to mail a copy of this Order, then Respondent should notify the

Court within three days of the date of this Order, so the Court can implement an alternative

procedure.



SO ORDERED.

 Dated:   March 31, 2020
          New York, New York

                                                              ALISON J. NATHAN
                                                            United States District Judge
